Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 17 remains in the application as non-elected.  And it should be noted that claim 17 is not proper for rejoinder in light of the amendments to claim 14.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 16 it is unclear what differentiates the bolt from the screw.    Claim 24 is not further limiting because the expandable bushing extending in both portions would be inherent in claim 14.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archibald (UD 4,078,471).  Archibald discloses an assembly comprising a first element (14) having a second element (12) fastened thereto by a fastener device extending orthogonally through a portion of the first and second elements which face each other (see Fig. 2).  The fastener device comprising: a bolt (30) passing through the portion of the first and second element; an expandable bushing (48) in which the bolt extends; and expander parts (46) partially engaged in the bushing and having the bolt passing therethrough with portion (44, 60) bearing axially against the expander parts causing the bushing to expand (see Fig. 5).  One of the expander parts extends only in the first element and the other of the expander parts only the second element (see Figs. 2-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 14-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Didey (US 9,469,397) in view of Archibald.  Didey discloses a landing gear comprising: a leg (12); a wheel (16) with a rim (18); a sprocket (20) with fastener tabs (37); a gear motor (50) with an output shaft having a pinion (60) to mesh with the sprocket (see Figs. 9 and 10 for example).   Didey does not disclose expandable fastener devices passing through the tabs and rim.  Archibald discloses an assembly comprising a first element (14) having a second element (12) fastened thereto by a fastener device extending orthogonally through a portion of the first and second elements which face each other (see Fig. 2).  The fastener device comprising: a bolt (30) passing through the portion of the first and second element; an expandable bushing (48) in which the bolt extends; and expander parts (46) partially engaged in the bushing and having the bolt passing therethrough with portion (44, 60) bearing axially against the expander parts causing the bushing to expand (see Fig. 5).  One of the expander parts extends only in the first element and the other of the expander parts only the second element (see Figs. 2-6).  The bolt includes a non-circular head (34 or 64) to oppose rotation; the bushing is split longitudinally (at 50) providing for an elastic deformation; each of the expander parts and the ends of the bushing are substantially frustoconical in shape (at 52).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to use the fastening devices as disclosed in Archibald to fasten the tabs to the rim of Didey because Archibald teaches the fastener devices providing a  proper alignment between mating elements as discussed in Archibald.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wachs in view of Archibald as applied to claim 14 above, and further in view of Bruyere (US 5,080,544).  Modified Wachs does not disclose a means for preventing the bolt from loosening.  Bruyere discloses a means for .


Response to Remarks
As noted above, claim 17 is not in condition for rejoinder.

The 112(f) interpretation was directed at claim 12 which included the “means” but is now moot because claim 12 is canceled.

Applicant’s remarks directed at the rejections have been considered but, are moot in light of the new grounds of rejection.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cushman (US 3,432,214) and Pitzer (US 3,192,8210) are cited to show other examples of an expandable bushing bridging elements.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677